UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6701



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JOSEPH MICHAEL DIXON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles Jr., District Judge.
(CR-99-112-S)


Submitted:   August 12, 2004                 Decided:   August 18, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Michael Dixon, Appellant Pro Se. Andrew George Warrens
Norman, Assistant United States Attorney, Lynne Ann Battaglia,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph Michael Dixon seeks to appeal the district court’s

order    dismissing     his    motion    to     dismiss    the   indictment.          The

district court properly construed Dixon’s pleading as a motion

filed    under     28   U.S.C.    §   2255      (2000),    and       dismissed   it   as

successive, noting that Dixon had not obtained authorization from

this court to file such a motion.               An appeal may not be taken from

the final order in a § 2255 proceeding unless a circuit justice or

judge     issues    a    certificate       of    appealability.            28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).              A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 338 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Dixon has not made the requisite showing.

Accordingly,       we   deny     Dixon’s      motion      for    a    certificate     of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                            DISMISSED

                                        - 2 -